DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 11-15, filed 05/24/2021, with respect to claims 1-3, 5, 6, 8, 9, 12, 13, 25-29 and 31-33 have been fully considered.  The rejection of claims 1-3, 5, 6, 8, 9, 12, 13, 25-29 and 31-33 has been withdrawn based upon the following examiner’s amendment to the claims. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant's Representative, Attorney Steven Chang (Reg. No. 59,423), on June 8, 2021.
The amendment filed on May 24, 2021 has been considered and entered.
The instant examiner’s amendment is directed to said entered amendment.
The application has been amended as follows:
IN THE CLAIMS
Replace the following claims:

obtaining a training corpus which includes commodity short texts in a data set for training; 
performing word segmenting on each commodity short text; 
obtaining a document vector of the commodity short text according to context of word segments of the commodity short text; 
clustering the commodity short texts in the data set according to document vectors; 
determining a cluster level weight of each word segment of the commodity short text in a category to which the commodity short text belongs; 
establishing a correspondence between search words used by users during searching and commodity short texts the users clicked according to a search-click log; 
marking the search words as core words of the corresponding commodity short texts, and marking the commodity word attributes corresponding to the core words; 
determining each word attribute weight corresponding to each commodity word attribute according to a ratio of a number of core words having the same commodity the training corpus, so as to obtain a correspondence between commodity word attributes and word attribute weights; 
determining one or more commodity word attributes of each word segment in the commodity short text;
determining a word attribute weight corresponding to the word segment in the commodity short text according to a correspondence between commodity word attributes and word attribute weights; 2Application No. 16/089,579 Reply to Office Action of February 24, 2021 
determining a local weight of each word segment according to the word attribute weight of each word segment in the commodity short text; and 
determining a core word of the commodity short text according to the local weight and the cluster level weight of each word segment, 
wherein commodity short texts having a search word as a core word are used as searching results during searching.

Claim 6. (Currently Amended) The method according to Claim 2, further comprising: 

marking core words of the commodity short texts for training and commodity word attributes corresponding to the core words; and 
determining each word attribute weight corresponding to each commodity word attribute according to a ratio of a number of core words having the same commodity 

Claim 13. (Currently Amended) The method according to Claim 2, wherein the commodity word attributes include one or more of brand, and attribute word
  	
Claim 25. (Currently Amended) A device for extracting a core word of a commodity short text, comprising: 
a memory; and 
a processor coupled to the memory, which is configured to execute the method for performing operations comprising: 
obtaining a training corpus which includes commodity short texts in a data set for training; 
performing word segmenting on each commodity short text; 
obtaining a document vector of the commodity short text according to context of word segments of the commodity short text; 
clustering the commodity short texts in the data set according to document vectors; 
determining a cluster level weight of each word segment of the commodity short text in a category to which the commodity short text belongs; 
establishing a correspondence between search words used by users during searching and commodity short texts the users clicked according to a search-click log; 6Application No. 16/089,579 Reply to Office Action of February 24, 2021 

determining each word attribute weight corresponding to each commodity word attribute according to a ratio of a number of core words having the same commodity word attribute to a number of all core words in [[a]] the training corpus, so as to obtain a correspondence between commodity word attributes and word attribute weights; 
determining one or more commodity word attributes of each word segment in the commodity short text; 
determining a word attribute weight corresponding to the word segment in the commodity short text according to a correspondence between commodity word attributes and word attribute weights;
determining a local weight of each word segment according to the word attribute weight of each word segment in the commodity short text; and 
determining a core word of the commodity short text according to the local weight and the cluster level weight of each word segment, 
wherein commodity short texts having a search word as a core word are used as searching results during searching.

Claim 29. (Currently Amended) The device according to Claim 26, wherein the operations further comprise: 

marking core words of the commodity short texts for training and commodity word attributes corresponding to the core words; and 


  	Claim 33. (Currently Amended) A non-transitory computer readable storage medium storing a computer program that, when being executed by a processor, implements the method for performing operations comprising: 
obtaining a training corpus which includes commodity short texts in a data set for training; 
performing word segmenting on each commodity short text; 
obtaining a document vector of the commodity short text according to context of word segments of the commodity short text; 
clustering the commodity short texts in the data set according to document vectors; 
determining a cluster level weight of each word segment of the commodity short text in a category to which the commodity short text belongs; and 
determining a core word of the commodity short text according to the cluster level weight of each word segment.



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1-3, 5, 6, 8, 9, 12, 13, 25-29 and 31-33 are allowable because the following closest prior art references fail to teach or reasonably suggest the combination of limitations recited in the amended independent claims 1, 25 and 33 of the instant invention – a method, device, and computer readable storage medium for extracting core word of commodity short text.  
Baker (US 2015/0339288) discloses summarizing single document articles for consumption on a user device; 
Desai (US 2012/0209853 ) discloses techniques to efficiently find similar and near-duplication electronic messages and files; 
Fox (US 2003/0069873) discloses an information retrieval and visualization system and related method for efficiently retrieving documents from a document database and for visually displaying the search results in a format readily comprehended and meaningful to the user; 
Rangan (US 2012/0209847) discloses techniques for generating a semantic space for electronically stored information; 
Sathish (US 2016/0103932) discloses dynamically modifying one or more elements of a User Interface (UI) based on a knowledge graph.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEDRA M MCQUITERY whose telephone number is (571)272-9607.  The examiner can normally be reached on Monday - Thursday, 8am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/Diedra McQuitery/Primary Examiner, Art Unit 2166